     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 1 of 6 Page ID
                                      #:70509



1    Sanjay S. Karnik, Esq. (pro hac vice)
     Illinois Bar No. 6300156
2    sanjay@amintalati.com
     J. Kathleen Bond, Esq. (pro hac vice)
3    katie@amintalati.com
     Jennifer M. Adams (Ca. Bar No. 319347)
4    jennifer@amintalati.com
     AMIN TALATI WASSERMAN LLP
5    100 S. Wacker Dr., Ste. 2000
     Chicago, IL 60606
6    Phone: (312) 312-3327
7    Fax: (312) 884-7352
     Attorneys for Counter-Defendants
8
                       IN THE UNITED STATES DISTRICT COURT
9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   NATURAL-IMMUNOGENICS, a                        Case No.: 8:15-cv-02034-JVS-JCG
     Florida corporation,
12
13                          Plaintiff,              COUNTER-DEFENDANTS’
            v.                                      OPPOSITION TO REQUEST FOR
14                                                  ORAL ARGUMENT [DKT. 1025]
15   NEWPORT TRIAL GROUP, et al.,
                                                    Hearing Date: n/a
16                          Defendants.             Judge: Hon. James V. Selna
17   --------------------------------------------
     NEWPORT TRIAL GROUP, a
18
     professional corporation; and
19   SCOTT J. FERRELL, an individual,
20
                        Counterclaimants,
21
          v.
22
23   NATURAL IMMUNOGENICS
     CORP., et al.
24
25                      Counter-Defendants.
26
27
28


          COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 2 of 6 Page ID
                                      #:70510



1          Counter-Defendants hereby object to and oppose the Counterclaimants’
2    improper brief, styled a “Request for Oral Argument.” See Dkt. 1025.
3    Counterclaimants improperly submitted an additional, unauthorized merits brief
4    that does not justify or explain why oral argument would be “necessary”—which is
5    the standard set by the Court in its Tentative Order. The Counterclaimants’ latest
6    brief simply reargues the same law and points raised in their seventy-five (75)
7    pages of briefing already submitted on these issues. See Dkt. Nos. 1002, 1003,
8    1005. Moreover, even if Counterclaimants’ brief did raise new positions, those
9    arguments would be improper at this stage having not been presented at any point
10   in the underlying briefing. Those points are waived. See, e.g., Downey Surgical
11   Clinic, Inc. v. Ingenix, Inc., No. CV 09-5457, 2013 WL 12114070, at *7 (C.D. Cal.
12   Dec. 11, 2013) (citing case law for the proposition that parties waive issues by
13   failing to present them in their opening briefs).
14         This Court’s Tentative Order correctly applied the law and addressed the
15   same issues now briefed in Counterclaimants’ request for oral argument. The
16   Court rejected each of Counterclaimants’ positions, and properly concluded that
17   the counterclaims were baseless for a variety of dispositive reasons.
18   Counterclaimants’ arguments in Docket 1025 do not undermine this Court’s
19   Tentative Order, and merely argue that the Court erred in its legal analysis of the
20   same authorities.
21         In sum, the Counterclaimants have failed their prima facie burden to explain
22   why oral argument is warranted, and failed to raise valid bases for this Court to
23   alter its well-reasoned Tentative Order. This Court properly concluded that the
24   Counterclaims are sanctionable under Rule 11 because they were legally barred
25   under the Court’s Scheduling Order, the RICO statute of limitations, and the
26   Noerr-Pennington doctrine. Counterclaimants gave no explanation for their
27   extreme delay in advancing those claims or their unreasonable failure to appreciate
28
          COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
                                                1
     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 3 of 6 Page ID
                                      #:70511



1    the legal bars to preclude assertion of their counterclaims in the first instance.1 As
2    the Court found, the factual allegations asserted against NIC’s counsel were
3    frivolous, and represented Counterclaimants’ attempt to relitigate issues already
4    the subject of this Court’s prior orders in the case. The Noerr-Pennington doctrine
5    barred relief based on the protected litigation activities, and Counterclaimants had
6    no non-frivolous argument to invoke an exception to Noerr. This Court
7    determined not to reach the many other reasons in Counter-Defendants’ Rule
8    12(b)(6) motion to dismiss explaining, again, that the Counterclaims were plainly
9    against the aforementioned legal bars and factually groundless. See Dkt. Nos. 990,
10   1008.
11            Those baseless counterclaims have imposed a substantial expense on
12   Counter-Defendants, and the Court found them to have wasted its resources. If,
13   however, this Court is inclined to consider modifications to the Tentative Order, or
14   alter content based on Counterclaimants’ submission in Docket 1025, the Counter-
15   Defendants request a reciprocal opportunity to file an additional merits brief as
16   Counterclaimants have done in Docket 1025. Counter-Defendants are ready to
17   explain precisely why the Counterclaimants’ arguments are against the weight of
18   the precedent and have no effect on the well-reasoned legal opinion issued by this
19   Court.
20
21
22
23
24
25
26
27            1
             Counterclaimants filed their counterclaims as a standalone filing,
28   unconnected to an Answer, bringing new claims against seven new parties. See
     Dkts. 918, 951.
          COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
                                               2
     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 4 of 6 Page ID
                                      #:70512



1    DATED: July 29, 2020
2                                        Respectfully submitted,
3
4                                        AMIN TALATI WASSERMAN
5
6                                  By:    /s/ Sanjay S. Karnik
                                         J. Kathleen Bond (pro hac vice)
7                                        Sanjay S. Karnik (pro hac vice)
8                                        Counsel to Counterclaim-Defendants
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
                                           3
     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 5 of 6 Page ID
                                      #:70513



1                            CERTIFICATE OF SERVICE
2         I hereby certify that on July 29, 2020 the foregoing, COUNTER-
3    DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT
4    [DKT. 1025] was electronically filed using the Court’s CM/ECF system and was
5    sent by that system to the following:
6
7         Brendan M. Ford, Esq.
          bford@FordDiulio, P.C.
8         650 Town Center Dr, Ste 760
          Costa Mesa, CA 92625
9         Tel: (714) 384-5540
          Attorney for Andrew Nilon, Giovanni Sandoval,
10        Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg,
11        David J. Darnell, Esq.
          ddarnell@callahan-law.com
12        Edward Susolik, Esq.
          es@callahan-law.com
13        Callahan & Blaine
          3 Hutton Centre Drive, Ninth Floor
14        Santa Ana, CA 92707
          Tel: (714) 241-4444
15        Attorney for Newport Trial Group and Scott Ferrell
16        Nicole Whyte
          nwhyte@bremerwhyte.com
17        Benjamin Price
          bprice@bremerwhyte.com
18        Kyle A. Riddles
          kriddles@bremerwhyte.com
19        Bremer Whyte Brown & O’Meara, LLP
          20320 S.W. Birch Street
20        Second Floor
          Newport Beach, CA 92660
21        Tel: (949) 211-1000
          Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria
22        Knowles
23        Jonathan Emord, Esq.
          jemord@emord.com
24        Peter Arhangelsky, Esq.
          parhangelsky@emord.com
25        Joshua Furman, Esq.
          jfurman@emord.com
26        Emord & Associates, P.C.
          2730 S. Val Vista Drive, Bldg. 6, Suite 133
27        Gilbert, AZ 85295
          Attorneys for Natural Immunogenics Corp.
28
         COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
                                             4
     Case 8:15-cv-02034-JVS-JCG Document 1026 Filed 07/29/20 Page 6 of 6 Page ID
                                      #:70514



1
                                         /s/ Sanjay S. Karnik
2                                        Sanjay S. Karnik, Esq.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         COUNTER-DEFENDANTS’ OPPOSITION TO REQUEST FOR ORAL ARGUMENT [DKT. 1025]
                                           5
